Case: 19-13073   Date Filed: 03/30/2020   Page: 1 of 14



                                                                     [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13073
                        Non-Argument Calendar
                      ________________________

                        Agency No. A070-449-510


ALBAN LUKAJ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 30, 2020)



Before WILLIAM PRYOR, LAGOA and HULL, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:
              Case: 19-13073     Date Filed: 03/30/2020    Page: 2 of 14



      Alban Lukaj, a native and citizen of Albania, petitions this Court a second

time to review the final order of removal of the Board of Immigration Appeals. We

granted in part Lukaj’s first petition, which challenged the classification of his

prior conviction for aggravated battery with a firearm, Fla. Stat. § 784.045(1)(a), as

an aggravated felony, 8 U.S.C. §§ 1101(a)(43)(F), 1227(a)(2)(A)(iii), under the

residual clause of the definition of a crime of violence, 18 U.S.C. § 16(b). Based

on the holding in Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018), that section

16(b) is void for vagueness, we granted Lukaj’s petition and remanded to the

Board. Lukaj v. U.S. Att’y Gen., 763 F. App’x 826, 829–30 (11th Cir. 2019). On

remand, the Board classified Lukaj’s prior conviction as an aggravated felony

under the elements clause of the definition of a crime of violence, 18 U.S.C.

§ 16(a).

      We deny in part and dismiss in part Lukaj’s second petition. Lukaj argues in

part that the Florida statute defining aggravated battery is indivisible and that the

offense does not constitute a crime of violence, but his arguments are foreclosed by

United States v. Vereen, 920 F.3d 1300, 1313–14 (11th Cir. 2019), cert. denied,

No. 19-6405 (U.S. Mar. 2, 2020), and Turner v. Warden Coleman FCI (Medium),

709 F.3d 1328, 1341 (11th Cir. 2013), abrogated on other grounds as recognized

by United States v. Hill, 799 F.3d 1318, 1321 n.1 (11th Cir. 2015). Lukaj also

argues that the Board should review his application for deferral of removal, but we


                                           2
              Case: 19-13073     Date Filed: 03/30/2020    Page: 3 of 14



lack jurisdiction over this argument because Lukaj failed to challenge the denial of

his application in his appeal to the Board. See 8 U.S.C. § 1252(d)(1); Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006).

                                 I. BACKGROUND

      Lukaj was admitted to the United States as a refugee and later became a

lawful permanent resident. In 2015, the Department of Homeland Security charged

Lukaj as removable based on his convictions for violating or conspiring to violate a

law relating to a controlled substance, 8 U.S.C. § 1227(a)(2)(B)(i); for an

aggravated felony involving illicit trafficking in a controlled substance, id.

§§ 1227(a)(2)(A)(iii), 1101(a)(43)(B); for an aggravated felony involving a crime

of violence, id. §§ 1227(a)(2)(A)(iii), 1101(a)(43)(F), and for violating a law

regarding the use, ownership, possession, or carrying of a firearm, id.

§ 1227(a)(2)(C). The notice to appear stated that Lukaj had been convicted in

Florida courts in 2009 for conspiring to traffic and for trafficking in

methylenedioxymethamphetamine, Fla. Stat. § 893.135(1)(k)(2)(c), (5) and in 2010

for aggravated battery with a firearm, id. §§ 784.045(1)(a).

      Records submitted by the Department established that Lukaj pleaded guilty

to aggravated battery. A Florida grand jury returned a six-count indictment against

Lukaj that charged, in Count I, that he “with a premeditated design to effect the

death of Ryan M. Lemien . . . did attempt to unlawfully kill [him] by shooting at


                                           3
               Case: 19-13073    Date Filed: 03/30/2020   Page: 4 of 14



him, and during the commission of the . . . Attempted Murder in the First Degree, .

. . LUKAJ did carry, display, use, threaten to use, or attempt to use a firearm and

did actually possess and discharge a firearm.” (R. 1276) Lukaj agreed to plead

guilty to aggravated battery while actually possessing a firearm under sections

“784.045(1)(a) and 775.087(2)(a)1” of the Florida Statutes as a “lesser-included

offense of Count I, . . . [and to serve] a 10 year minimum mandatory” and, in

exchange, “[t]he state . . . N[ol] P[rossed] all remaining counts” against him. (R.

1285)

        Lukaj admitted the fact of his prior convictions, and an immigration judge

found those convictions constituted grounds for removal. The immigration judge

also advised Lukaj that his conviction for aggravated battery constituted an

aggravated felony that made him ineligible for asylum, cancellation of removal,

and withholding of removal. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1158(b)(2)(B)(i),

1229b(b)(1)(C), 1231(b)(3)(B)(ii). Later, Lukaj applied for deferral of removal

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment, 8 C.F.R. § 1208.17, and objected to the

classification of his conviction for aggravated battery as an aggravated felony. The

immigration judge scheduled a hearing on Lukaj’s application for deferral of

removal.




                                          4
               Case: 19-13073    Date Filed: 03/30/2020    Page: 5 of 14



        During Lukaj’s removal hearing, the immigration judge overruled his

objection to classifying his conviction for aggravated battery as an aggravated

felony and then requested argument on his application for deferral of removal.

Lukaj’s attorney was unprepared to address deferral and moved for a continuance,

but the immigration judge denied the motion and took a 15-minute recess.

        When the hearing resumed, Lukaj’s attorney stated, “We’re not going to go

forward on the deferral” and “[w]e’re going to take an appeal,” and then she

moved, unsuccessfully, for the immigration judge to recuse. Lukaj’s attorney also

stated that she was “not going to withdraw [the application for deferral of removal]

per se,” and she refused to “proceed until we take an appeal to the BIA, on the

denial of the motion for a continuance and the denial of the recusal.”

        The immigration judge denied Lukaj’s application for deferral of removal

“for failure to meet his burden of proof.” Before adjourning the hearing, the

immigration judge asked, to “make it clear for the record, . . . [whether Lukaj was]

pursuing the deferral of removal application,” and his attorney responded, “Not

now.”

        The immigration judge denied Lukaj’s applications for immigration relief

and ordered him removed him to Albania. The immigration judge classified

Lukaj’s prior convictions for conspiring to traffic and for trafficking in

methylenedioxymethamphetamine, Fla. Stat. § 893.135(1)(k)(2)(c), (5), as


                                           5
              Case: 19-13073     Date Filed: 03/30/2020    Page: 6 of 14



aggravated felonies. 8 U.S.C. §§ 1101(a)(43)(B), 1227(a)(2)(A)(iii). The

immigration judge also classified Lukaj’s prior conviction for aggravated battery

as an aggravated felony, id. §§ 1101(a)(43)(F), 1227(a)(2)(A)(iii), under the

residual clause of the definition of a crime of violence, 18 U.S.C. § 16(b), but not

under its elements clause, id. § 16(a). The immigration judge determined that

Lukaj’s three aggravated felonies made him ineligible for cancellation of removal,

see 8 U.S.C. § 1229b(a)(3), and were particularly serious crimes that barred him

from obtaining asylum, see id. § 1158(b)(2)(A)(ii), (b)(2)(B)(i). Because, “for

purposes of removal, an aggravated felony which incurs an aggregate term of

imprisonment of at least five years is a per se” particularly serious crime, the

immigration judge also determined that Lukaj’s ten-year sentence for aggravated

battery made him ineligible for withholding of removal. See 8 C.F.R.

§ 1208.16(d)(2). And the immigration judge denied Lukaj’s application for deferral

of removal for failure to prove he suffered past torture that “evinc[ed] a likelihood

of future torture” and “to show that public officials would inflict or acquiesce to

torture at his expense.” See id. § 1208.18(a)(7).

      Lukaj appealed to the Board, and the Department moved for summary

affirmance. The Board dismissed Lukaj’s appeal. It “conclude[d] that [Lukaj’s]

2010 Florida conviction for aggravated battery [was] an aggravated felony that

render[ed] him ineligible for asylum, cancellation of removal, and withholding of


                                          6
               Case: 19-13073      Date Filed: 03/30/2020   Page: 7 of 14



removal” because the conviction “qualifie[d] categorically as a crime of violence

under 18 U.S.C. § 16(b) . . . .” The Board “express[ed] no present opinion as to

whether [Lukaj’s] 2009 conviction[s] [were] also for an aggravated felony . . . .”

The Board also declined to review the denial of Lukaj’s application for deferral of

removal because his “appeal [did] not challenge that aspect of the Immigration

Judge’s decision . . . .”

       Lukaj petitioned for review and we stayed briefing until the Supreme Court

decided Dimaya. Lukaj, 763 F. App’x at 827. After “Dimaya declared void for

vagueness the statutory provision used to classify Lukaj’s conviction as an

aggravated felony, we grant[ed] the part of his petition that challenge[d] the denial

of his applications for asylum, withholding of removal, and cancellation of

removal.” Id. at 829. We remanded for the Board to decide how to classify Lukaj’s

conviction for aggravated battery and to determine whether he was eligible for

relief from removal. Id. at 830.

       On remand, Lukaj moved the Board to remand to the immigration judge, but

the Board denied the motion and dismissed his appeal. The Board determined that

“it would be inappropriate . . . to remand the matter for further removal hearings

because [Lukaj’s] eligibility for relief from removal turn[ed] entirely on a question

of law that [it] review[ed] de novo—i.e., whether he has sustained a disqualifying

‘aggravated felony’ conviction.” The Board “expressly reaffirm[ed] that [Lukaj]


                                            7
              Case: 19-13073    Date Filed: 03/30/2020    Page: 8 of 14



[was] removable from the United States” and “conclud[ed] that [his prior

conviction for] aggravated battery under section 784.045(1) of the Florida Statutes

(even considered without the section 775.087(2) firearm enhancement) qualifie[d]

categorically as a crime of violence under 18 U.S.C. § 16(a).” That conclusion, the

Board stated, was dictated by our holdings in Vereen, 920 F.3d at 1313, and

Turner, 709 F.3d at 1341, that section 784.045(1) “qualifies as a violent felony

under the elements clause” of the Armed Career Criminal Act and the “virtually

identical” language of the elements clause in the Act, 18 U.S.C. § 924(e)(2)(B)(i),

and in the statute defining a crime of violence, id. § 16(a). The Board affirmed the

findings of the immigration judge that Lukaj’s conviction for the aggravated felony

of aggravated battery made him ineligible for asylum and cancellation of removal

and that his sentence to ten years of imprisonment for his aggravated felony made

him ineligible for withholding of removal. See 8 U.S.C. §§ 1158(b)(2)(A)(ii),

1158(b)(2)(B)(i), 1229b(b)(1)(C), 1231(b)(3)(B)(ii).

                          II. STANDARD OF REVIEW

      “We review the decision of the Board and the decision of the Immigration

Judge to the extent that the Board expressly adopted the opinion of the

Immigration Judge.” Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947–48 (11th Cir.

2010) (internal quotation marks omitted). We “review[] de novo questions of law,

including whether a conviction qualifies as an aggravated felony” under the


                                          8
              Case: 19-13073     Date Filed: 03/30/2020    Page: 9 of 14



Immigration and Nationality Act. Choizilme v. U.S. Att’y Gen., 886 F.3d 1016,

1022 (11th Cir. 2018), cert. denied sub nom. Choizilme v. Whitaker, 139 S. Ct. 863

(2019).

                                 III. DISCUSSION

      Lukaj makes two arguments in his second petition. First, Lukaj argues that

section 784.045(1) of the Florida Statutes is indivisible and lacks the requirement

of physical force necessary to satisfy the elements clause in the definition of a

crime of violence, 18 U.S.C. § 16(a). Second, Lukaj argues that, even if his

conviction qualifies as an aggravated felony, we should remand for the Board to

consider his application for deferral of removal.

     A. The Board Correctly Determined that Lukaj’s Conviction for Aggravated
       Battery Is an Aggravated Felony that Makes Him Ineligible for Relief from
                                      Removal.

      An alien convicted of an aggravated felony is removable, 8 U.S.C.

§ 1227(a)(2)(A)(iii), and ineligible for asylum, cancellation of removal, and

withholding of removal, id. §§ 1158(b)(2)(A)(ii), 1158(b)(2)(B)(i), 1229b(b)(1)(C),

1231(b)(3)(B)(ii). The Immigration and Nationality Act defines an aggravated

felony as including “a crime of violence (as defined in section 16 of Title 18 . . .)

for which the term of imprisonment [is] at least one year.” Id. § 1101(a)(43)(F).

Because the Supreme Court struck as void for vagueness the residual clause of the

definition of crime of violence in Dimaya, 138 S. Ct. at 1210, for a crime of


                                           9
             Case: 19-13073     Date Filed: 03/30/2020   Page: 10 of 14



violence to count as an aggravated felony, the alien’s offense must “ha[ve] as an

element the use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 16(a).

      We examine the statute of conviction to determine whether an offense

qualifies as a crime of violence. In the ordinary case, we apply a categorical

approach under which we consider “how the law defines the offense,” Welch v.

United States, 136 S. Ct. 1257, 1262 (2016), and “presume that the conviction

rested upon nothing more than the least of the acts criminalized,” Moncrieffe v.

Holder, 569 U.S. 184, 190–91 (2013) (alteration adopted) (internal quotation

marks omitted). But “[w]hen the law . . . contains statutory phrases that cover

several different generic crimes, some of which require violent force and some of

which do not, [we treat the statute as divisible and apply] the modified categorical

approach . . . to determine which statutory phrase was the basis for the conviction

. . . .” Johnson v. United States, 559 U.S. 133, 144 (2010) (internal quotation marks

omitted). Under the modified categorical approach, we can consult “a limited class

of documents (for example, the indictment, jury instructions, or plea agreement

and colloquy) to determine what crime, with what elements, [the alien] was

convicted of.” Mathis v. United States, 136 S. Ct. 2243, 2249 (2016).

      The Board classified Lukaj’s conviction for aggravated battery, Fla. Stat.

§ 784.045(1)(a), as an aggravated felony. The statute in effect at the time of


                                         10
              Case: 19-13073     Date Filed: 03/30/2020    Page: 11 of 14



Lukaj’s conviction contained alternative elements. The statute, in relevant part,

defined aggravated battery as follows:

      A person commits aggravated battery who, in committing battery:
            1. Intentionally or knowingly causes great bodily harm,
            permanent disability, or permanent disfigurement; or
            2. Uses a deadly weapon.

Fla. Stat. § 784.045(1)(a).

      Lukaj’s argument that section 784.045(1)(a) is indivisible is foreclosed by

Turner and Vereen. In those decisions, we concluded that section 784.045(1)(a)

created two distinct crimes and then applied the modified categorical approach to

classify the defendants’ convictions as crimes of violence. Vereen, 920 F.3d at

1313–14; Turner, 709 F.3d at 1341. The same definition of aggravated battery

applied to the defendants in Vereen and Turner and to Lukaj. And it matters not

that Turner and Vereen involved a violent felony as defined in the elements clause

of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i), because that

definition is virtually identical to the definition in the elements clause for crime of

violence that is incorporated into the Immigration and Nationality Act, 18 U.S.C.

§ 16(a), so the decisions interpreting those definitions apply interchangeably. See

United States v. Gonzalez-Lopez, 911 F.2d 542, 546 n.4 (11th Cir. 1990),

superseded on other grounds by rule as stated in United States v. Spell, 44 F.3d
936, 939 (11th Cir. 1995).



                                           11
             Case: 19-13073     Date Filed: 03/30/2020    Page: 12 of 14



      Lukaj’s argument that aggravated battery does not involve physical force is

foreclosed by Turner and Vereen too. In Turner, we held that both means of

committing aggravated battery under section 784.045(1)(a) “ha[ve] as an element

the use, attempted use, or threatened use of physical force, indeed, violent force—

that is, force capable of causing physical pain or injury to another person.” Turner,
709 F.3d at 1341 (citation and internal quotation marks omitted). Later, in Vereen,

we highlighted that Turner “held that a Florida aggravated battery conviction

qualifies as a violent felony under the elements clause under either of the first two

alternatives in § 784.045.” 920 F.3d at 1313.

      The records of Lukaj’s prior conviction for aggravated battery confirm that

his offense is a crime of violence under section 16(a). Lukaj’s plea agreement and

judgment of conviction state that he pleaded guilty to aggravated battery under

section 784.045(1)(a) as a lesser-included offense of attempted murder. And his

indictment charged that he “did carry, display, use, threaten to use, or attempt to

use a firearm and did actually possess and discharge a firearm.” Lukaj’s prior

conviction satisfies the elements clause of the definition of crime of violence. See

18 U.S.C. § 16(a). And Lukaj’s receipt of a “term of imprisonment [of] at least one

year” made his crime of violence an aggravated felony. 8 U.S.C. § 1101(a)(43)(F).

      It does not matter that the Department earlier argued that Lukaj’s prior

conviction qualified as a crime of violence under section 16(b) and not under


                                          12
              Case: 19-13073     Date Filed: 03/30/2020    Page: 13 of 14



section 16(a). Even if we treated its earlier argument as a concession, we are not

bound to accept it. See Bourdon v. U.S. Dep’t of Homeland Sec., 940 F.3d 537, 547

n.6 (11th Cir. 2019). And the duty to exhaust rests with Lukaj, not the Department.

See 8 U.S.C. § 1252(d)(1) (“A court may review a final order of removal only if . .

. the alien has exhausted all administrative remedies available to the alien as of

right[.]”). The process on remand gave the Board “a full opportunity to consider

[Lukaj’s] claims” and “to compile a record . . . for judicial review.” Amaya-

Artunduaga, 463 F.3d at 1250 (internal quotation marks omitted).

       Lukaj’s aggravated felony renders him ineligible for immigration relief.

“The Attorney General may [not] cancel removal of . . . an alien[, like Lukaj,] who

is . . . deportable from the United States . . . [and] has been convicted of an

[aggravated felony] under section . . . 1227(a)(2)” of Title 8. 8 U.S.C.

§ 1229b(b)(1)(C). Lukaj’s conviction and sentence of ten years of imprisonment

also counts as a particularly serious crime for purposes of asylum, id.

§ 1158(b)(2)(A)(ii), (b)(2)(B)(i), and of withholding of removal, id.

§ 1231(b)(3)(B)(ii), and makes him statutorily ineligible for those forms of relief

too.

       We deny that part of Lukaj’s petition challenging the classification of his

prior conviction for aggravated battery. Lukaj’s conviction qualified as a crime of

violence as it involved the use, attempted use, or threatened use of violent physical


                                           13
             Case: 19-13073     Date Filed: 03/30/2020   Page: 14 of 14



force. See 18 U.S.C. § 16(a). And Lukaj’s lengthy sentence made his crime of

violence an aggravated felony. 8 U.S.C. § 1101(a)(43)(F).

         B. We Lack Jurisdiction to Review Lukaj’s Argument Regarding His
                         Application for Deferral of Removal.

      “[A]bsent a cognizable excuse or exception, we lack jurisdiction to consider

claims that have not been raised before the [Board].” Amaya-Artunduaga, 463 F.3d

at 1250 (internal quotation marks omitted). In his appeal to the Board, Lukaj

declined to challenge the finding that he failed to meet his burden of proof to

qualify for deferral of removal under the Convention. Because “the rules are clear[

that] before proceeding to federal court, an alien must exhaust his or her

administrative remedies,” id. (alteration adopted) (quoting Sundar v. I.N.S., 328
F.3d 1320, 1323 (11th Cir. 2003)), we dismiss the part of Lukaj’s petition

involving his application for deferral of removal.

                                IV. CONCLUSION

      We DENY Lukaj’s petition for review of the denial of relief from removal

and DISMISS his petition for review of the denial of deferral of removal.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                         14